UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150768 UNIVERSAL SOLAR TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 26-0768064 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 1 Pingbei Road 2, Nanping Science &Technology Industrial Park, Zhuhai City, Guangdong Province The People’s Republic of China 519060 (Address of principal executive offices including zip code) 86-756 8682610 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes ý No. The number of shares of Common Stock outstanding as of May 13, 2014 was 22,599,974 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. UNIVERSAL SOLAR TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2014 Decmber 31, 2013 ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS Land use right, net of accumulated amortization of $53,055 and $52,222, respectively Property, plant and equipment, net of accumulated depreciation of $622,212 and $593,311, respectively Construction in process TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Accrued interest - related party Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES Due to related-parties - non-current TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY Preferred stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 22,599,974 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 UNIVERSAL SOLAR TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, SALES $ $ - COST OF SALES GROSS LOSS ) ) OPERATING EXPENSES General and administrative expenses Selling expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) Interest expense, net of interest income ) 99 Interest expense - related party ) ) NET LOSS ) ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment ) COMPREHENSIVE LOSS $ ) $ ) Loss per common share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 UNIVERSAL SOLAR TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation of property and equipment Amortization of land use right Inventory allowance - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Inventories ) Accounts payable (6
